United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1104
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Curtis Lee Smith

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                           Submitted: October 20, 2021
                            Filed: December 23, 2021
                                 ____________

Before SMITH, Chief Judge, WOLLMAN and BENTON, Circuit Judges.
                             ____________

WOLLMAN, Circuit Judge.

       Curtis Lee Smith conditionally pleaded guilty to possession with intent to
distribute marijuana in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(D) and
possession of a firearm in furtherance of a drug trafficking crime in violation of 18
U.S.C. § 924(c)(1)(A)(i). Smith reserved the right to appeal the district court’s1
denial of his motion to suppress evidence seized through execution of a search
warrant of his motel room, his statements to police during an interrogation, and an
eyewitness identification. We affirm.

                                  I. Background

       In January 2019, police officers in Davenport, Iowa, responded to a 911 report
that a woman named Raynesha was being held against her will by a man with a gun.
The caller identified the motel and room number where the two would be found.
Upon arrival, officers spoke to Raynesha Amling, who stated that she was fine and
would soon be leaving in an Uber. She called the man she alleged to be the 911
caller, becoming very loud and angry during the conversation because she believed
she would be taken into custody on an arrest warrant. The officers identified the man
in the room as Smith. They decided to end the investigation, relying on Amling’s
indication that she was fine and would be leaving. As the responding officers
departed, detectives notified them that a warrant had been issued for Amling’s arrest
and that charges had been approved against Smith. The detectives indicated that they
would be joining the officers on scene. Meanwhile, one detective stayed at the police
station to apply for a search warrant for Room 220.

       The officers remained nearby and arrested Amling when she left the room.
They asked Smith to exit the motel room, but he did not do so. Detectives arrived
shortly thereafter, whereupon an officer again knocked on the door. When Smith
opened it, officers entered and handcuffed him. They took him to the police station,
where Smith waited approximately twenty minutes while a detective questioned

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa, adopting the report and recommendations of the
Honorable Stephen B. Jackson, Jr., United States Magistrate Judge for the Southern
District of Iowa.

                                         -2-
Amling. During this time, Smith yelled from his interview room, prompting the
detective to stop interviewing Amling and ask if he wanted to talk. Smith affirmed
that he did and initialed each line of a printed Miranda waiver prior to his interview.

       The search warrant was approved shortly after Smith was arrested. Officers
found marijuana, three firearms, ammunition, a cell phone, and more than $2,000 in
cash in the room. After observing a bullet hole in a shared wall, they checked on the
neighboring room. Jennifer Allred, the guest in that room, immediately identified a
photo of Smith as a person staying in Room 220 whom she had spoken to about a
gunshot.

      After being indicted on federal drug and firearm charges, Smith moved to
suppress the evidence from the motel room, his in-custody statements, and Allred’s
photo identification. As mentioned above, the district court denied the motion, and
Smith entered a conditional guilty plea. We review the district court’s factual
findings for clear error and legal determinations de novo. United States v. Clay, 646
F.3d 1124, 1127 (8th Cir. 2011).

                                 II. Search Warrant

       The application for a search warrant included an affidavit setting forth five
paragraphs of facts. Those facts state that a 911 caller had reported that Raynesha
Amling had told him “she was trying to get away from a guy” with a firearm in Room
220; the caller had provided Amling’s phone number, which was corroborated by
police; officers had identified the occupants of Room 220 as Amling and Smith, both
of whom were being detained by police; Amling was subject to an arrest warrant for
a false police report; Smith was a suspect in an October shots-fired incident in which
the firearm was never recovered; and the Scott County Attorney’s Office had
approved the following charges against Smith: felon in possession of a firearm, going
armed with intent, and intimidation with a dangerous weapon.

                                         -3-
                                 A. Probable Cause

      Smith argues that the affidavit failed to support a finding of probable cause.
“Probable cause exists when there is a fair probability that contraband or evidence of
a crime will be found in a particular place.” United States v. Gater, 868 F.3d 657,
660 (8th Cir. 2017). We review a finding of probable cause with deference to the
warrant-issuing judge, requiring only that there was “a substantial basis for
concluding that probable cause existed.” United States v. Johnson, 848 F.3d 872, 876
(8th Cir. 2017) (internal quotation marks and citations omitted). We conclude that
there was a substantial basis for finding a fair probability that a firearm would be
found in Room 220.

       Smith first alleges that information regarding his alleged criminal conduct in
October was stale. Whether information is stale depends on factors such as “the lapse
of time since the warrant was issued, the nature of the criminal activity, and the kind
of property subject to the search.” Id. at 877 (quoting United States v. Colbert, 828
F.3d 718, 727 (8th Cir. 2016)). Smith relies exclusively on the fact that three months
had passed since the October incident, but we have concluded that information was
not stale even where much longer periods had passed. See id. at 878 (eleven months);
United States v. Lemon, 590 F.3d 612, 614 (8th Cir. 2010) (eighteen months); United
States v. Maxim, 55 F.3d 394, 397 (8th Cir. 1995) (three years as to one witness’s
statements; four months as to another’s). The passage of time is less important in
deciding whether information is stale “when the facts recited indicate activity of a
continuous nature.” See Maxim, 55 F.3d at 397 (quoting United States v. Jones, 801
F.2d 304, 314 (8th Cir. 1986)). Because one of the charges against Smith was for a
continuing offense (felon in possession of a firearm), we conclude that the
information was not stale.

     Smith also argues that there was no connection between the motel room and the
October incident to create a fair probability of finding the October-employed gun in

                                         -4-
Room 220. There must be a “nexus” between the evidence to be seized and the place
to be searched, considering “the nature of the crime and the reasonable, logical
likelihood of finding useful evidence.” Johnson, 848 F.3d at 878 (quoting Colbert,
828 F.3d at 726). The 911 caller’s report that a man with a gun was holding a woman
against her will, and the subsequent identification of the man in the room as Smith,
provided the missing connection between the possible evidence (the gun) and Room
220.

       Finally, Smith argues that because the affidavit did not identify the 911 caller,
it lacked the corroboration of the alleged criminal conduct necessary to establish
probable cause. The Supreme Court has held that an anonymous tip “lacked the
moderate indicia of reliability” necessary to establish probable cause when it
provided only a “description of a subject’s readily observable location and
appearance,” and not “predictive information” or other means for officers to verify
that the tipster had “inside information.” Florida v. J.L., 529 U.S. 266, 271–72
(2000). Here, however, the report described information that would not be readily
observable—the name, phone number, and presence of the woman in the motel room,
which officers had verified as being accurate. That corroboration, combined with the
facts that the woman was reported to be held against her will by a man with a gun and
Smith had been identified as the man in the room and as the suspect in a shots-fired
incident, provided a substantial basis for finding probable cause to search the room
for firearms.

                                 B. Franks Hearing

       Smith next argues that he was entitled to a hearing under Franks v. Delaware,
438 U.S. 154 (1978), because the search warrant affidavit omitted information that,
if included, would have precluded a finding of probable cause. Although the district
court later determined that Smith had not been entitled to a hearing, the magistrate
judge had held a hearing that it described as “arguably” equivalent to a Franks

                                          -5-
hearing and concluded that probable cause existed even considering the omitted
information. We assume without deciding that Smith was entitled to a Franks
hearing. “We review de novo whether the inclusion of the omitted information would
not support a finding of probable cause.” United States v. Miller, 11 F.4th 944, 953
(8th Cir. 2021).

       Under Franks, the court must suppress the evidence obtained under a search
warrant if the defendant shows that (1) the affiant omitted information from the
affidavit with reckless disregard for the truth, and (2) “the affidavit would not
establish probable cause” if the omitted information were included. See United States
v. Cowling, 648 F.3d 690, 695 (8th Cir. 2011) (quoting United States v. Mashek, 606
F.3d 922, 928 (8th Cir. 2010)). “Only if the affidavit as supplemented by the omitted
material could not have supported the existence of probable cause will suppression
be warranted.” United States v. Daigle, 947 F.3d 1076, 1085 (8th Cir. 2020) (internal
quotation marks, alteration, and citation omitted). Probable cause, as noted above,
requires a “fair probability that contraband or evidence of criminal activity will be
found in the place to be searched.” See Cowling, 648 F.3d at 695. It is based on a
“practical, commonsense inquiry that considers the totality of the circumstances set
forth in the information before the issuing judge.” United States v. Sherman, 372 F.
App’x 668, 674 (8th Cir. 2010) (internal quotation marks and citation omitted).

       Smith argues that the following facts should have been included in the
affidavit: (1) the 911 caller identified Amling as the mother of his child but knew
only her first name; (2) the officers had determined that they did not need to continue
looking for a gun with respect to the 911 call because the facts at the scene differed
from those mentioned in the call, specifically in that: (3) Amling indicated she was
not being held against her will; (4) officers had not found any evidence of a firearm
at the scene; and (5) officers had not observed any signs of a domestic disturbance.
Smith suggests that had these facts been included in the affidavit, the 911 call would
have been insufficient to establish probable cause, so it would have been “clear that

                                         -6-
the basis for the warrant affidavit was solely the investigation of the October 2018
shooting incident.” As discussed above, he argues the October incident was
insufficient to support a finding of probable cause because it lacked a nexus to Room
220. Smith thus erroneously attempts to treat the 911 call and the October incident
as separate reasons for supporting probable cause that can be independently assessed
and rejected, an approach that fails to consider the totality of the circumstances as
required.

       Although the omitted facts may cast some doubt on the comprehensiveness of
the 911 caller’s report, they do not render the affidavit incapable of establishing the
existence of probable cause. A responding officer testified that their decision not to
investigate the room based on the 911 call did not mean that they had determined
there was no gun in the room. He further testified that victims in domestic
disturbances had several times falsely claimed to be fine and had thereby limited his
ability to investigate. Amling’s assertion that she was fine and the officers’ inability
to confirm the 911 caller’s report thus did not render the 911 call irrelevant. Even if
the affidavit were supplemented as above, a judge could reasonably conclude that
probable cause existed for finding firearms in Room 220.

                              III. Statements to Police

                         A. Officers’ Entry into Room 220

       Smith argues the district court erred in concluding the warrantless entry into
his motel room was consensual. He therefore asserts that the fruits of that illegal
entry, including his subsequent statements to police while in custody, must be
suppressed. We need not decide whether officers had consent to enter, because even
if consent was lacking, the challenged evidence was admissible under the inevitable
discovery doctrine.



                                          -7-
       The Fourth Amendment prohibits officers “from making a warrantless and
nonconsensual entry” into the home to execute a felony arrest. Payton v. New York,
445 U.S. 573, 576 (1980). This prohibition also extends to “temporary dwelling
places such as hotel or motel rooms.” United States v. Conner, 127 F.3d 663, 666
(8th Cir. 1997). “Evidence obtained in violation of the Fourth Amendment is subject
to the exclusionary rule and, therefore, cannot be used in a criminal proceeding
against the victim of the illegal search and seizure.” United States v. Miller, 11 F.4th
944, 954 (8th Cir. 2021) (internal quotation marks and citation omitted). Evidence
that is “later discovered and found to be derivative of an illegality” must also be
excluded. Id. (quoting United States v. Riesselman, 644 F.3d 1072, 1078 (8th Cir.
2011)). The inevitable discovery doctrine, however, creates an exception to the
exclusionary rule. Under that doctrine, “the government must prove by a
preponderance of the evidence: (1) that there was a reasonable probability that the
evidence would have been discovered by lawful means in the absence of police
misconduct, and (2) that the government was actively pursuing a substantial,
alternative line of investigation at the time of the constitutional violation.” Conner,
127 F.3d at 667.

       Officers would have inevitably heard Smith’s statements when they detained
him pursuant to execution of the search warrant, which they were already pursuing
at the time they entered Room 220. Smith argues that the inevitable discovery
doctrine is inapplicable because the search warrant should not have been granted, a
challenge that we have rejected, and so Smith’s statements need not have been
suppressed.

                                 B. Miranda Waiver

      Smith argues that his waiver of Miranda rights was not knowing and intelligent
because (1) he was surprised by his arrest, (2) he was very cold during the transport



                                          -8-
to the police station,2 and (3) he had not been told why he was arrested. For a
custodial interrogation-derived statement to be admissible, a defendant must waive
his Miranda rights knowingly, intelligently, and voluntarily. Miranda v. Arizona, 384
U.S. 436, 444 (1966). Whether the waiver was knowing and intelligent is a distinct
inquiry from whether it was voluntary; it requires that the waiver was “made with a
full awareness of both the nature of the right being abandoned and the consequences
of the decision to abandon it.” Moran v. Burbine, 475 U.S. 412, 421 (1986). The
court must consider the totality of the circumstances in evaluating whether rights
were validly waived. Id. The government has the burden to prove such waiver by a
preponderance of the evidence. Colorado v. Connelly, 479 U.S. 157, 168 (1986). An
express written waiver “is usually strong proof of the validity of that waiver.” North
Carolina v. Butler, 441 U.S. 369, 373 (1979).

       We conclude that Smith waived his rights knowingly and intelligently. While
waiting alone in an interview room at the police station, Smith called out repeatedly
to Amling. In response to a detective’s question whether he wanted to talk to him,
Smith said, “Yes, come on, I want to have a conversation,” while tapping the table
impatiently. The detective provided a printed Miranda waiver form, which Smith
initialed next to each of the six listed rights prior to his interview. Smith was 24 years
old at the time, had successfully completed a high school equivalency test, and had
previous experience with law enforcement. Considering the totality of the
circumstances, none of the reasons given by Smith plausibly required a finding that
he was not aware of the nature of the rights listed on the Miranda waiver or of the
consequences of signing the waiver.




      2
        Smith was taken into custody on an extremely cold morning, and he was not
wearing a shirt when he answered the door. Officers put a zip-up jacket over Smith
after he was handcuffed and turned up the heat in the squad car while transporting
him to the police station.

                                           -9-
                           IV. Eyewitness Identification

      Smith argues that Allred’s photo identification should have been suppressed
because it was obtained during an impermissibly suggestive procedure. When
considering the admissibility of identification evidence, we first determine whether
“the identification procedures were impermissibly suggestive.” United States v.
Williams, 340 F.3d 563, 567 (8th Cir. 2003) (internal quotation marks and citation
omitted). We then consider whether, given the totality of the circumstances, “the
suggestive procedures created a very substantial likelihood of irreparable
misidentification.” Id. (internal quotation marks and citation omitted).

       As recounted above, upon observing a bullet hole in a wall to a neighboring
room during the motel room search, the officers checked on the occupant of that
room, Jennifer Allred. Allred stated that a bullet had penetrated her dividing wall
several days prior, and that she had gone outside to investigate. She spoke to two
people from Room 220, who she knew had been staying there for several days. The
man let her use his phone to call the front desk. Allred immediately identified Smith
as the man she had spoken to when an officer showed her a mugshot photo of Smith
wearing an orange jail uniform.

      Smith argues that showing that photo in these circumstances was impermissibly
suggestive. We have recognized that use of single-photograph displays can be
impermissibly suggestive. See, e.g., United States v. Patterson, 20 F.3d 801, 806 (8th
Cir. 1994); United States v. Murdock, 928 F.2d 293, 297 (8th Cir. 1991); Ruff v.
Wyrick, 709 F.2d 1219, 1220 (8th Cir. 1983) (per curiam). Putting aside the
government’s argument that this was the type of “prompt on-the-scene
confrontation[]” we have held to be constitutional unless “special elements of
unfairness” were present, see United States v. Martinez, 462 F.3d 903, 910–11 (8th
Cir. 2006) (quoting United States v. King, 148 F.3d 968, 970 (8th Cir. 1998)), we
instead hold that Allred’s identification was alternatively admissible because there

                                        -10-
was not “a very substantial likelihood of irreparable misidentification.” See
Williams, 340 F.3d at 567 (quoting Simmons v. United States, 390 U.S. 377, 384
(1968)). We consider “the opportunity of the witness to view the criminal at the time
of the crime, the witness’ degree of attention, the accuracy of [her] prior description
of the criminal, the level of certainty demonstrated at the confrontation, and the time
between the crime and the confrontation.” Id. (quoting Manson v. Brathwaite, 432
U.S. 98, 114 (1977)). Allred did not provide a description prior to being shown the
photo of Smith, nor did she state her level of certainty about the identification or how
closely she had observed Smith previously. She had had a conversation with him,
however, and knew that he had been staying in the motel for several days. It is
unclear when she had last seen Smith, but she had spoken to him about the gunshot
only a few days prior to the photo identification. She confirmed without hesitation
that the photo matched the person she had seen, which implies a high degree of
certainty. We therefore conclude that the district court did not err in denying the
suppression of Allred’s statements.

      The judgment is affirmed.
                     ______________________________




                                         -11-